                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


MICHAEL ALLEN GIBBS,                       JUDGMENT IN A CIVIL CASE

      Petitioner,

vs.


GEORGIA CROWELL,                           CASE NO: 16-1231-STA-jay

      Respondent.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Directing Clerk to Modify Respondent, Denying § 2254 Petition,
Denying Certificate of Appealability, and Denying Leave To Appeal
Informa Pauperis entered on June 27, 2019, the petition is
hereby DENIED.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 6/27/2019                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
